We think that although the determination of the surrogate that the testator intended the legacies should be paid from the property in Italy was correct, nevertheless it was competent for the creditors to prove their debts, either in Italy or America, and as the estate in Italy is insufficient to pay the legacies which it seems the testator contemplated should be paid, we decide that the -general debts against the estate should all be chargeable against the American fund, which would increase the amount applicable to the legacies under the Italian will. The matter is remitted to the Surrogate’s Court of Kings county to modify the decree in accordance with this decision. Jenks, P. J., Mills, Blackmar, Kelly and Jaycox, JJ., concur.